In an action for a divorce and ancillary relief, the defendant appeals from stated portions of an order of the Supreme Court, Nassau County (LaMarca, J.), dated May 27, 2003, which, inter *517alia, granted that branch of the plaintiffs motion pursuant to CPLR 3124 which was to conduct a mental examination of the defendant and denied the defendant’s cross motion for a protective order pursuant to CPLR 3103 (a), and to vacate the plaintiffs notice to submit to a mental examination.
Ordered that the order is affirmed insofar as appealed from, with costs.
CPLR 3121 (a) provides that when the mental or physical condition of a party is in controversy, any party may serve notice on another party to submit to a physical or mental examination by a designated physician. It is a generally accepted principle that parties to a contested custody proceeding place their physical and mental conditions in issue (see Rosenblitt v Rosenblitt, 107 AD2d 292, 293-294 [1985]). Furthermore, the value of psychiatric evaluations of both the children and the parents in a matrimonial custody dispute has long been recognized by the courts of this state (see Rosenblitt v Rosenblitt, supra at 297).
In view of the Supreme Court’s determination that the court-appointed physician’s findings were inconsistent, it properly directed the defendant to submit to a psychiatric examination and psychological testing, especially since the defendant has a diagnosed mental disorder (see Sardella v Sardella, 125 AD2d 384 [1986]; cf. Rosenblitt v Rosenblitt, supra at 295).
The defendant’s remaining contention is without merit. Ritter, J.P., Santucci, Adams and Crane, JJ., concur.